Citation Nr: 0833246	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-23 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; K.B.


ATTORNEY FOR THE BOARD

J.C. Schingle, Law Clerk

INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefits 
sought on appeal.  The veteran appealed that decision to the 
Board, and the case was referred to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest in service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to the veteran's military 
service.

3.  The veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Prior to the adjudication of the veteran's claims, a letter 
dated July 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  The letter 
informed the veteran that additional information or evidence 
was needed to support his service connection claims.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the veteran's service medical records and 
private treatment records have been obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the veteran 
was afforded a VA examination in connection with his 
bilateral hearing loss and tinnitus claims.  See 38 C.F.R. 
§ 3.159(c)(4).

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claims of service 
connection for bilateral hearing loss and tinnitus, any 
questions as to the appropriate disability rating or 
effective dates to be assigned are rendered moot and no 
further notice is needed.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542-43 (2006).
B.  Law and Analysis 

As will be discussed in more detail below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims.  As such, the appeal must be denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. §§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to a veteran's claim. See Ledford v. Derwinski, 
3 Vet. App. 87 (1992).  The Court has also held that evidence 
of a current hearing loss disability and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection. See Hensley v. 
Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above mentioned frequencies are 26 
decibels or greater; or when a veteran's speech recognition 
scores, using the Maryland CNC Test, are less than 94 
percent.  38 C.F.R. § 3.385.

In this case, the veteran contends that he is entitled to 
service connection for bilateral hearing loss and tinnitus 
due to his work as a heavy equipment operator in service.  
The veteran reported that while on active duty, he was 
exposed to cannon fire, ammunition, gunfire on a daily basis, 
and engine noise from the equipment used to load and off-load 
ammunition.  He further reported that at no time did he wear 
hearing protection while on active duty.  He also stated that 
he was not exposed to hazardous noise during his work as a 
pipe fitter because he always wore hearing protection on the 
job.  See July 2005 appeal; October 2004 notice of 
disagreement.  In an October 2005 RO hearing, the veteran 
stated that while in service, he was exposed to hazardous 
noise from the motors of fork lifts, gunfire, and explosions.  
See October 2005 RO hearing transcript.

Turning to the merits of the veteran's claim, the Board 
initially notes for the record that a review of the veteran's 
service medical records reveals that they are silent in terms 
of complaints, treatment or diagnoses of hearing problems or 
hearing loss in service.  At his April 1970 separation 
examination the veteran was given a whispered hearing test.  
The results of the test showed that the veteran scored 
fifteen out of fifteen for both ears.  Furthermore, the 
separation examination found his ears and drums to be normal.  
See April 1970 report of medical examination.

The veteran's February 2002 private audiological exam reveals 
that the veteran was diagnosed with mild to severe 
sensorineural hearing loss.  Although an interpretation of 
the audiogram was not provided, the veteran's maximum word 
recognition score was 96 percent for both ears.  38 C.F.R. 
3.385; see also Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).  See February 
2002 private audiology exam.  

At a June 2004 private examination, the veteran reported that 
his hearing loss began in Vietnam due to his exposure to 
heavy artillery noise.  Upon examination, the examiner 
diagnosed the veteran with mild sensorineural hearing loss.  
The examiner further opined that the veteran's hearing loss 
could be consistent with noise exposure.  See June 2004 
private medical examination.

At the veteran's August 2004 VA audiological examination, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
65
65
LEFT
25
30
45
55
65

At the examination, the veteran reported a history of 
unprotected noise exposure while on active duty in Vietnam.  
The veteran further reported that he experienced bilateral, 
periodic tinnitus of unknown onset and etiology.  The 
examiner diagnosed the veteran with mild to moderately-
severe, high frequency sensorineural hearing loss in both 
ears.  The examiner opined that the configuration of the 
hearing loss was typical of that caused by hazardous noise, 
and that speech recognition was excellent in both ears.  The 
examiner stated that, in the absence of the veteran's service 
medical records, he could not provide an opinion without 
resorting to speculation.  See August 2004 VA audiological 
examination.  

In a September 2004 addendum opinion based on a review of the 
claims file, a VA examiner stated that both the veteran's 
current bilateral hearing loss and tinnitus were less likely 
than not caused by or the result of his noise exposure during 
active duty.  The examiner noted that the veteran's 
separation examination indicated that he had no concerns 
regarding his hearing at that time.  The examiner further 
opined that the veteran was exposed to hazardous civilian 
noise when he worked as a pipe fitter after service.  
Regarding the veteran's tinnitus, the examiner stated that 
the veteran does not associate his tinnitus with military 
service as the etiology and onset could not be identified.  
He noted that there was no complaint of tinnitus in the 
veteran's service records and that the severity did not 
exceed normally occurring symptoms.  As such, the examiner 
opined it was less likely than not that the veteran's 
tinnitus is service connected.  See September 2004 VA 
examination.

At the October 2005 RO hearing, the veteran reported in-
service noise exposure and that he noticed some hearing loss 
and tinnitus during service.  A fellow veteran, K.B., with 
the same military occupational specialty also testified to 
his in-service noise exposure.  See October 2005 RO hearing 
transcript.

A February 2006 addendum opinion was obtained upon a review 
of testimony provided at the RO hearing.  The VA examiner 
noted that the testimony confirmed that the veteran was 
exposed to noise during service.  The examiner noted the 
veteran worked in construction prior to hearing protection 
regulations.  The examiner further noted that exposure to 
military noise does not necessarily produce a permanent loss 
of hearing and that past exposure does not lead to loss later 
in life.  The examiner opined that if the veteran's hearing 
loss had occurred in service, he would have noticed it and 
treatment would have been sought much sooner, and that the 
veteran's civilian exposure as a pipe fitter was a more 
likely contributor to his hearing loss than his military 
service.  See February 2006 VA audiological examination.  

The Board finds that the evidence does not demonstrate 
entitlement to service connection for bilateral hearing loss 
or tinnitus.  There is a current diagnosis of bilateral 
hearing loss and tinnitus.  Pond, 12 Vet. App. at 341.  But, 
there are no in-service complaints, treatment, or diagnosis 
of bilateral hearing loss or tinnitus.  Bilateral hearing 
loss was not diagnosed within one year of service discharge.  
38 C.F.R. § §  3.307, 3.309.  The Board notes that the 
veteran asserted in-service noise exposure and he is 
competent to provide such testimony.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992) (noting that a lay witness is 
competent to provide evidence as to the visible symptoms or 
manifestations of a disease or disability).  Although K.B. is 
competent to provide testimony regarding his own in-service 
noise exposure, he is not competent to provide testimony 
regarding the veteran's noise exposure.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  
The evidence of record does not demonstrate a nexus or 
relationship between the veteran's current disorders and 
service.  Pond, 12 Vet. App. 341; Caluza, 7 Vet. App. 498.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest documented complaints 
of bilateral hearing loss and tinnitus, the Board notes that 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings for 
many decades between the period of active duty and the first 
documented complaints or symptoms of a hearing disorder is 
itself evidence which tends to show that bilateral hearing 
loss and tinnitus did not have their onset in service or for 
many years thereafter.

A June 2004 examiner found that the veteran's hearing loss 
could be consistent with noise exposure.  The Board does not 
find this opinion probative.  Sklar v. Brown, 5 Vet. App. 
140, 145-46 (1993) (noting that the probative value of a 
medical opinion is diminished where the opinion is 
ambivalent); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(finding that a medical opinion that stated may also implied 
may not and was therefore speculative).

Moreover, the September 2004 and February 2006 VA examiner 
opined that both the veteran's current bilateral hearing loss 
and tinnitus were less likely as not caused by or a result of 
his noise exposure during active duty.  The examiner noted 
that exposure to military noise does not necessarily produce 
a permanent loss of hearing, and that the veteran's civilian 
exposure as a pipe fitter was a more likely contributor to 
his hearing loss than his military service.  Regarding the 
veteran's tinnitus, the examiner stated that the veteran did 
not associate his tinnitus with military service as the 
etiology and onset could not be identified.  The Board finds 
these opinions highly probative.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion included 
the physician's access to the claims file and the 
thoroughness and detail of the opinion); see also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the 
probative value of medical opinion evidence is based on the 
personal examination of the patient, the knowledge and skill 
in analyzing the data, and the medical conclusion reached).

Although the veteran contends that his hearing loss and 
tinnitus are due to his noise exposure that occurred in 
service, the veteran is not a medical professional, and 
therefore his beliefs and statements about medical matters do 
not constitute competent evidence on matters of medical 
etiology or diagnosis.  Absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for hearing loss and service connection for 
tinnitus are not warranted.  

ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


